Citation Nr: 0523842	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-01 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tension headaches.  

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

3.  Entitlement to service connection for a lumbosacral 
strain.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to February 
1993.  Thereafter he served in the United States Army 
Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied the veteran's claims of, among other 
things, entitlement to service connection for tension 
headaches, a chronic gastrointestinal disorder, and a 
lumbosacral strain.  The veteran provided testimony before a 
Veterans Law Judge via video conference in February 2000, and 
before the undersigned Veterans Law Judge at the RO (i.e. a 
Travel Board hearing) in July 2004.   

The Board notes that at the beginning of the July 2004 
hearing, the veteran withdrew a claim of entitlement to 
service connection for a right knee disability.  It is also 
noted that while he had been claiming service connection for 
a chronic gastrointestinal disability and a lumbosacral 
strain on a direct basis and under a theory that these 
conditions are the manifestations of undiagnosed illnesses, 
during the hearing he withdrew his contentions regarding the 
latter theory of entitlement.  As such, these issues are as 
characterized above.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) modified VA's duties to notify and 
assist claimants.  The duty to assist includes making 
reasonable efforts to obtain relevant private medical 
records, and for the accomplishment of a VA examination 
(and/or opinion) if the evidence of record suggests that a 
disease had its onset in, or was aggravated by, service.  See 
38 U.S.C.A. § 5103(a)(2) (West 2002).  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

The veteran essentially contends that he suffers from tension 
headaches, a chronic gastrointestinal disorder, and a 
lumbosacral strain that had their onset during his period of 
active duty service.  

During the July 2004 hearing, the veteran testified that he 
had recently received treatment for each disability at the VA 
Medical Center (VAMC) in Martinez, California and through 
Kaiser Permanente.  Records of any such treatment are not 
currently associated with the claims folder.  Regarding any 
records available from the VAMC, the Board points out that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2004).  As such, the Board has no 
choice but to remand this matter so that these records can be 
associated with the claims folder.  The Board also is of the 
opinion that additional records from Kaiser Permanente should 
be associated with the claims folder.  38 C.F.R. 
§ 3.159(c)(1) (2004).  

With respect to the veteran's claimed tension headaches, a 
review of his service medical records indicates that at least 
on one occasion - in February 1990 - he was seen complaining 
of headaches, possibly as a manifestation of nasal problems.  
(Parenthetically, the Board notes that by rating decision 
dated in  February 2003, service connection was established 
for chronic sinusitis and allergic rhinitis.)  VA medical 
records also indicate that he complained of headaches in 
March 1994, and was diagnosed with non-prostrating tension 
headaches on examination in April 1996.  

The Board points out that an additional examination is 
necessary because while the evidence establishes that the 
veteran has been diagnosed with tension headaches and that he 
was seen on an occasion in service complaining of headaches, 
the record does not contain sufficient medical evidence for 
the Board to make a decision on this appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2) (2002).  The Board does note that a VA examiner 
in July 2002 opined that headaches, among other things, were 
related to service, but from a review the examination report 
containing this opinion, it is clear that this was based on a 
history provided by the veteran.  As such, this opinion is 
not competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

In view of the above, this matter is REMANDED for the 
following development:


1.  The AMC should obtain copies of the 
veteran's outstanding treatment records 
from the VAMC Martinez and take the 
appropriate steps to collect for the 
record any outstanding records from 
Kaiser Permanente. 

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of his claimed 
tension headaches.  The claims folder 
should be reviewed prior to the 
examination, and all indicated studies 
should be performed.  The examiner should 
be asked to express an opinion as to 
whether it is at least as likely as not 
that tension headaches were incurred in 
or are otherwise related to the veteran's 
active military service.  If headaches 
are a manifestation of any of the 
veteran's service-connected disabilities, 
particularly sinusitis or rhinitis, this 
should be so stated.  

3.  Thereafter, the AMC should review the 
issues on appeal as listed on the title 
page of this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case.  After appropriate 
review the case should then be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




